The Court, after perusing the record etc. and taking a day or two for occasional consideration, said: First, they did not wish *96ever to see a defect of complaint to a justice of peace assigned again for error, for it is implied in the issuing the process. Second, as to error in time or place of appearance, if there was an appearance, it cured all such defects. Third, as to the error in fact assigned, we cannot concern with that, we cannot upon a certiorari travel into the merits. Fourth, as to the defect of the oath of the referees, that, to be sure, would be a valid objection, but possibly the Court would send down another certiorari to the justice to send it up. We would in this case advise a reference of the matters in dispute (which was agreed to); and, upon my wish to refer also the matter of costs on the certiorari with the merits, the Court approved of it; and it took place in that form.